DETAILED ACTION
Applicant's submission filed on March 1, 2021 in response to Office Action dated December 1, 2020 has been entered. Claims 1-17 and 19-21 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-17 and 19-21 have been considered but are moot in view of new grounds of rejections necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8, 10-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Application Publication No. 2013/0028444), and further in view of Ramalho de Oliveira (US Patent Application Publication No. 2017/0238258 hereinafter referred to as Oliveira).
Regarding claim 1, Hsu teaches a method for playing media content with a media playback device in a vehicle, the method comprising:
obtaining vehicle movement data indicative of movement of the vehicle (Paragraphs 0008, 0010, speed sensed by speed sensor);
obtaining sound data indicative of sound in the vehicle (Paragraphs 0009-0010, 0014 audio signals and noise);
filtering the sound data to exclude portions of the sound in the vehicle associated with the media content played by the media playback device (Paragraphs 0009-0010, 0016-0017 noise data separated as sound pressure level SPL); and
upon determining that the vehicle movement data and the filtered sound data are at a given level, switching the media playback device to a low power consumption mode (Paragraphs 0010, 0016-0019 SPL compared with preset value and output audio signal volume lowered) (Paragraphs 0008-0019 for complete details).
Hsu teaches to switch the media playback device to a low power consumption mode, but Hsu does not explicitly teach switching to a sleep mode.
However, in the similar field of vehicle power consumption, Oliveira teaches to switch the node/ electric item (Paragraphs 0030, 0041 On-board Unit (OBU)) used in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Hsu to switch the node/ electric item (i.e. Hsu’s audio device) used in the vehicle to sleep mode (one of several power consumption saving modes) based on vehicle speed as taught by Oliveira so that “energy costs may be reduced” and also “battery costs may be reduced, for example by reducing the number of charge/discharge cycles” (Oliveira, Paragraph 0229).
Regarding claim 2, Hsu teaches comparing the vehicle movement data to a movement threshold (Paragraphs 0010, 0017). Oliveira teaches comparing the vehicle movement data to a movement threshold (Paragraphs 0224-0227).
Regarding claim 3, Hsu teaches comparing the filtered sound data to a sound threshold (Paragraphs 0010, 0016).
Regarding claim 4, Hsu teaches obtaining the sound data by combining sound levels from a plurality of sound sources (Paragraphs 0009-0011).
Regarding claim 5, Hsu teaches the plurality of sound sources includes a vehicle engine and occupant voices (Paragraphs 0009-0011, Note: The applicant is advised to refer to Hughes (US Patent Application Publication No. 2005/0089177, Paragraph 0004) for a common knowledge of engine noise as a source of a noise sound in a vehicle.).
Regarding claim 6, Hsu teaches obtaining the sound data using a microphone (Paragraph 0008 sound collecting unit). Oliveira teaches obtaining the sound data using a microphone (Paragraphs 0044, 0185, 0209).
Regarding claim 7, Hsu teaches the microphone is arranged in the media playback device (Paragraph 0008 sound collecting unit is part of audio device).
Regarding claim 8, Hsu teaches obtaining the vehicle movement data using an accelerometer (Paragraph 0008 speed sensor). Oliveira teaches obtaining the vehicle movement data using an accelerometer (Paragraphs 0191, 0206, 0224-0226).
Regarding claim 10, Hsu teaches upon determining that the vehicle is moving, operating the media playback device in a normal power consumption mode (Paragraphs 0008-0019 increasing or decreasing volume based on increase or decrease in speed respectively indicates adjusting from operation of normal power consumption mode at normal speed movement). Oliveira teaches upon determining that the vehicle is moving, operating the electric device in a normal power consumption mode (Paragraph 0209).
Regarding claim 11, Hsu teaches a system for playing media content with a media playback device in a vehicle, the system comprising:
 at least one processor (Fig. 1 items 30,40); and memory (Fig. 1 item 50), causes the at least one processor to:
obtain vehicle movement data indicative of movement of the vehicle (Paragraphs 0008, 0010, speed sensed by speed sensor);
obtain sound data indicative of sound in the vehicle (Paragraphs 0009-0010, 0014 audio signals and noise);
3S/N 16/796,491Docket No. 04777.0133USC1filter the sound data to exclude portions of the sound in the vehicle associated with the media content played by the media playback device (Paragraphs 0009-0010, 0016-0017 noise data separated as sound pressure level SPL);

Hsu teaches to switch the media playback device to a low power consumption mode, but Hsu does not explicitly teach switching to a sleep mode, and Hsu does not explicitly teach common knowledge of memory encoding instructions that, when executed by the at least one processor perform the claimed steps.
However, in the similar field of vehicle power consumption, Oliveira teaches to switch the node/ electric item (Paragraphs 0030, 0041 On-board Unit (OBU)) used in the vehicle to sleep mode (one of several power consumption saving modes) based on vehicle speed (Paragraphs 0185, 0206-0209, 0222-0230, 0234), and also teaches memory encoding instructions that, when executed by the at least one processor perform the claimed steps (Paragraphs 0014, 0171, 0235).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Hsu to include memory encoding instructions that, when executed by the at least one processor perform the claimed steps to switch the node/ electric item (i.e. Hsu’s audio device) used in the vehicle to sleep mode (one of several power consumption saving modes) based on vehicle speed as taught by Oliveira so that “energy costs may be reduced” and also “battery costs may be reduced, for example by reducing the number of charge/discharge cycles” (Oliveira, Paragraph 0229).
Regarding claim 12, Hsu teaches an accelerometer configured to obtain the vehicle movement data (Paragraph 0008 speed sensor). Oliveira teaches an accelerometer configured to obtain the vehicle movement data (Paragraphs 0191, 0206, 0224-0226).
Regarding claim 13, Hsu teaches a microphone configured to obtain the sound data (Paragraph 0008 sound collecting unit). Oliveira teaches a microphone configured to obtain the sound data (Paragraphs 0044, 0185, 0209).
Regarding claim 14, Hsu teaches to obtain the sound data by combining sound levels from a plurality of sound sources (Paragraphs 0009-0011).
Regarding claim 15, Hsu teaches the plurality of sound sources includes a vehicle engine and occupant voices (Paragraphs 0009-0011, Note: The applicant is advised to refer to Hughes (US Patent Application Publication No. 2005/0089177, Paragraph 0004) for a common knowledge of engine noise as a source of a noise sound in a vehicle.).
Regarding claim 16, Hsu teaches one or more of the vehicle movement data and the sound data are obtained using the media playback device (Fig. 1 items 20, 60, Paragraphs 0008-0011, 0014, 0017).
Regarding claim 19, Oliveira teaches the given level for the vehicle movement data is no movement for a period of time (Paragraphs 0224-0227).
Regarding claim 20, Hsu teaches the given level for the filtered sound data is a threshold indicating the vehicle is unoccupied for a period of time (Paragraph 0011 greater noise signals as result of people talking, so as negative logic the noise level below preset value indicating unoccupied vehicle).

Claims 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Ramalho de Oliveira (hereinafter referred to as Oliveira) as applied to claims 1, 11 above, and further in view of Alfano (US Patent Application Publication No. 2018/0321731), and further in view of Goodman (US Patent No. 6,665,234).
Regarding claim 9, pausing a playback of media and resuming at the same point in media, and reducing power consumption with pause of media playback and hence being in low power mode was not only known to a person of ordinary skill in the art but was well known even to general user of any entertainment device, but Hsu and Oliveira do no teach such common knowledge.
However, in the similar field, Alfano teaches pausing media playback on low power mode and resuming to play the media content item using the media playback device upon user instruction (Paragraphs 0112-0118) (Paragraphs 0119-0159 for further details on different operating modes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Hsu and Oliveira to pause media playback on low power mode and resume playing the media content item using the media playback device upon user instruction as taught by Alfano in order to enable “users to tailor power protocols to their specific needs” based on “a plurality of sensor devices 202 that provide disparate types of user sensing data” (Alfano, Paragraph 0061) including “digital cameras, microphones, temperature sensors, accelerometers, GPS location devices, and motion sensors” (Alfano, Paragraph 0073).

However, in the similar field, Goodman leaches remembering an elapsed playback time of the media content item; receiving a user command to play the media content item using the media playback device; and resuming playing the media content time from the elapsed playback time (col. 2 II. 59-col. 3 II. 10, col. 5 II, 15-col. 6 II, 52).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Hsu, Oliveira and Alfano to remember an elapsed playback time of the media content item; receive a user command to play the media content item using the media playback device; and resume playing the media content time from the elapsed playback time as taught by Goodman in order to “provide the user with a selective plurality of desired audio signals upon his demand" (Goodman, col. 2 II. 56-58).
Regarding claim 21, Oliveira teaches sleep mode as one the low power modes and Alfano teaches pausing media playback on low power mode (Paragraphs 0113, claims 4, 11) (Paragraphs 0119-0159 for further details on different operating modes).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Ramalho de Oliveira (hereinafter referred to as Oliveira) as applied to claim 11 above, and further in view of Hughes (US Patent Application Publication No. 2005/0089177).
Regarding claim 17, Hsu and Oliveira do not teach the vehicle includes a vehicle head unit, and the media playback device is a separate device from the vehicle head unit.
However, in the similar field, Hughes teaches the vehicle includes a vehicle head unit, and the media playback device is a separate device from the vehicle head unit (Fig. 1 item 100 separate from devices connected via item 116, Paragraph 0019).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Hsu, Oliveira and Alfano to include a vehicle head unit, wherein the media playback device is a separate device from the vehicle head unit as taught by Hughes so that “The user may control the playback through a user interface via graphics adapter” (Hughes, Paragraph 0019).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653